Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Corrected Notice of Allowance
PTOL-37 box 3 has been checked in order to correct an omission.
	Status of Claims
-	Applicant’s Amendment filed March 15, 2021 is acknowledged.
-	Claim(s) 1, 9 is/are amended
-	Claims 1-18 is/are pending in the application.
After Examiner’s Amendment
Claims 1, 9 are amended
Claims 1-18 are pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on October 21, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-207008 application as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hardy (#47362) on April 2, 2021.

The application has been amended as follows: 

Claim 1 replace lines 8-9 with:
wherein the m wirings are respectively connected to the plurality of touch sensors in an n- th column of the k columns and the first to m-th rows that are directly adjacent,

Claim 9 replace lines 9-10 with:
wherein the m wirings are respectively connected to the plurality of touch sensors in an n- th column of the k columns and the first to m-th rows that are directly adjacent,


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance of independent claim 1:
The claim 1 recites “ A display device comprising: a gate driver; g wirings; a plurality of touch sensors arranged in a matrix with m rows and k columns; m wirings; and a plurality of first touch wirings, each of the plurality of first touch wirings provided between two of the g wirings, wherein the m wirings are respectively connected to the plurality of touch sensors in an n- th column of the k columns and the first to m-th rows that are directly adjacent, wherein the gate driver is configured to supply a first scan signal to the g wirings at a same first timing, wherein the plurality of touch sensors in different positions are configured to sense a plurality of touches at a same second timing, wherein g, m, and k are each a natural number of 2 or more, and n is a natural number of 1 or more, and wherein the plurality of touch sensors are spaced apart from each other.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a plurality of first touch wirings, each of the plurality of first touch 
Applicant has argued these features in the Remarks dated March 15, 2021 on page 6-8.  These features find support at least at figure 1B of Applicant's original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al, U.S. Patent Publication No. 2013/0147724 (figure 1), Kim et al, U.S. Patent Publication No. 2013/0241868 (figure 3), Lee et al, U.S. Patent Publication No. 20140160086 (figure 5), Wu, U.S. Patent Publication No. 2016/0328055 (figure 1), Lee et al, U.S. Patent Publication No. 9342178 (figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Dorothy Harris/Primary Examiner, Art Unit 2625